Citation Nr: 0734405	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1975.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In March 2007, this matter was remanded to the RO via the 
Appeals Management Center in Washington D.C. to afford the 
veteran a medical examination and obtain a medical opinion.  
Those actions completed, the matter has been properly 
returned to the Board for appellate consideration.  Stegall 
v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The veteran does not have asbestosis or an asbestos related 
disease.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis, or for an 
asbestos related disease, have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The Court of has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
according to the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

M21-section 1MR, Part IV, Subpart ii, Chapter 1, Section H, 
topic 29, lists some of the major occupations involving 
exposure to asbestos, including mining, milling, work in 
shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, and military 
equipment.  High exposure to respirable asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers, and this is significant considering that, 
during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 1, 
Section H Topic 29; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).

A review of the record shows that the RO complied with these 
procedures.  The RO sent the veteran a letter in October 2003 
requesting these details.  In a January 2005 response, the 
veteran contended that he was exposed to asbestos while 
welding fiberglass fuel tanks during service.  In response to 
a question as to the work he has done since service, the 
veteran indicated that he has gone to school.  

Service personnel records show that the veteran's military 
occupation was that of a truck vehicle mechanic and a general 
vehicle repairman.  During the November 2006 Board hearing, 
the veteran testified to the effect that he was diagnosed 
with an asbestos exposure-related disease during an asbestos 
screening (records of which he stated he had submitted to 
VA).  Hearing transcript at 11.  

An April 2007 VA examination report contains the veteran's 
report that he was diagnosed with asbestosis in 2001 or 2002 
per a class action law suit.  This examination report also 
contains the veteran's history of working at a corporation 
for one year in 1977 followed by work as a bus driver until 
he retired in 1991.  

The only evidence suggesting that the veteran has an asbestos 
related disease is a November 2001 report of a July 1991 
chest x-ray.  In this report, R.H., M.D. stated "[t]here are 
primary p, secondary s sized opacities involving six lung 
zones, profusion 1/0.  There is thickening of the interlobar 
fissure.  IMPRESSION: 1.  Bilateral interstitial fibrosis 
consistent with asbestosis, silicosis and coal workers 
pneumoconiosis."  

In April 2007, the veteran underwent a VA examination to 
determine whether he suffers from an asbestos related 
respiratory illness.  Lung examination was clear to 
auscultation and percussion without rales, rhonchi, or 
wheezes.  There was no increase in the veteran's anterior-
posterior diameter and no prolongation of his expiratory 
phase.  Chest x-ray dated in October 2006 revealed no acute 
infiltrates, there were diffuse interstitial thickenings 
bilaterally, and no pleural effusion noted.  The examiner 
also indicated that he had reviewed the veteran's claims 
file, including Dr. R.H.'s chest x-ray report.  However, the 
examiner stated that 1995 VA x-rays did not reveal any 
changes consistent with asbestosis.  This examiner also 
stated that a computerized tomography (CT) chest scan was 
obtained as part of the April 2007 examination.  He explained 
that this diagnostic test is more specific and sensitive for 
the diagnosis of asbestosis than a plain chest x-ray.  The 
examiner further explained that this CT did not show any 
pulmonary interstitial disease or fibrosis and there were no 
pleural plaques or calcification that would be indicative of 
asbestos exposure or asbestos related lung disease.  

In analyzing the results of pulmonary function tests results, 
the examiner stated that the results were obstructive, 
consistent with the veteran's chronic obstructive pulmonary 
disease, which the examiner attributed to smoking.  He 
further explained that asbestosis is a restrictive lung 
disease and not an obstructive lung disease.  He added that 
the few tiny densities scattered within the veteran's lungs, 
as seen on the CT chest scan, are as likely as not granuloma.  
The examiner concluded that the more sensitive and specific 
testing revealed no objective findings of asbestosis or 
asbestos related lung disease, providing highly probative 
evidence against this claim.  

Because the preponderance of evidence shows that the veteran 
does not have disease related to exposure to asbestos, the 
Board need not decide whether he was exposed to asbestos 
during service or post service.  

With regard to the veteran's own opinion, the veteran is not 
competent to diagnose his own respiratory disorder; a matter 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).   

To the extent that the veteran has reported a contemporaneous 
medical opinion, the Board has considered his testimony.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He 
has submitted the evidence that forms the foundation for his 
report, and thus his report is subsumed by the discussion 
that follows.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board affords little probative weight to Dr. H.'s 
November 2001 statement.  Dr. H. states a diagnosis, 
interstitial fibrosis, but supplies an unclear etiology, 
stating that the diagnosis is consistent with three different 
diseases.  Furthermore, Dr. H. does not indicate that he 
examined the veteran or that the veteran underwent any 
diagnostic tests other than this single chest x-ray.  
Finally, Dr. H. provides no rationale for relating the x-ray 
findings to asbestosis or an asbestos related disease, 
stating only that the findings are consistent with 
asbestosis.  

In contrast, the Board finds the April 2007 VA examination 
results and opinion to be of considerable probative value.  
The diagnosis was rendered after examination of the veteran, 
review of the veteran's medical history, and firmly founded 
on not only x-ray results but on more sensitive and specific 
diagnostic tests, the CT and pulmonary function tests.  This 
examiner also supplied an extensive and well reasoned 
explanation as to how he arrived at his opinion, explaining 
the nature of the veteran's respiratory disease and why that 
disease was not indicative of exposure to asbestos but rather 
of chronic obstructive pulmonary disease caused by tobacco 
use.  Furthermore, extensive VA medical treatment records 
from 1999 to 2006 fail to indicate any asbestos related 
disease but contain numerous references to medical 
difficulties related to tobacco use.  

The April 2007 VA examination results and the post-service 
medical record, as a whole, provides extensive negative 
evidence against this claim, clearly outweighing statements 
provided by Dr. H. as well as the veteran's contentions.  

Based on the above, the preponderance of evidence of record 
demonstrates that the veteran does not have a disease 
resulting from exposure to asbestos.  In the absence of proof 
of the claimed disability there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection must be 
denied because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice must be provided prior to 
the initial unfavorable adjudication by the RO.  Id. at 120.  
However, in cases where compliant notice did not precede the 
initial adjudication, post-initial adjudication compliant 
notice followed by readjudication of the claim cures the 
procedural defect.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (Fed. Cir. 2007).  A supplemental statement of the case 
is such an adjudication.  Id.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2007).  

VA satisfied the duty to notify by means of letters dated in 
October 2003, and June 2006.  The October 2003 letter was 
provided to the veteran prior to the initial adjudication by 
the RO.  This letter informed the veteran of the requirements 
of a successful service connection claim for an asbestos 
related disease, and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The May 2007 letter provided with notice as to 
the assignment of disability ratings and effective dates.  
Although this notice did not precede the initial 
adjudication, the RO subsequently issued a supplemental 
statement of the case, in June 2007, curing, or eliminating, 
that timing defect.  See Mayfield v. Nicholson, No. 2007-
7130. (Fed. Cir. Sept. 17, 2007).  

The Board has also satisfied its duties to assist the veteran 
in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service medical and personnel records are associated with the 
claims file, as are lay statements and records and reports 
from VA and non-VA health treatment providers and lay 
statements.  All records that the veteran sought VA 
assistance in obtaining, have been obtained.  In April 2007, 
the veteran was afforded an appropriate VA medical 
examination.  

Based on the above, the Board finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Entitlement to service connection for asbestosis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


